99¢ Only Stores Conference Call Transcript - June 11, 2008 Exhibit 99.1 Operator Good afternoon, ladies and gentlemen. Welcome to the 99 Cents Only Stores fourth-quarter fiscal 2008 conference call. During today's presentation, all participants will be in a listen-only mode. Afterwards, we will conduct a question-and-answer session.As a reminder, this call will be up to one hour in duration, and during the question-and-answer part of the call, we ask callers to limit their questions to one, with one related follow-up question. On the call today from the Company are Eric Schiffer, CEO; Robert Kautz, CFO; and Jeff Gold, President and COO. By now, everyone should have access to the news release, which went out today at approximately 1:00 PM Pacific Time. If you have not received the release, it is available on the Investor Relations portion of 99 Cents Only Stores' website at www.99only.com. Before we begin today, we would like to remind everyone of the Safe Harbor statement under the Private Securities Litigation Reform Act of 1995. The following prepared remarks contain forward-looking statements, and management may make additional forward-looking statements in response to your questions. The words expect, estimate, anticipate, predict, believe, intend and similar expressions and variations thereof are intended to identify forward-looking statements. Such statements include comments regarding the intent, belief or current expectations of the Company with respect to, among other things, trends affecting the financial condition or results of operations of the Company, the business and growth strategies of the Company, the results of operations in fiscal 2009, and the results of the Company's operational and other improvements, including results of the Company's profit improvement plan. These statements do not guarantee future performance, and therefore undue reliance should not be placed upon them. For a more detailed discussion of the factors that can cause actual results to differ materially from these projected in any forward-looking statements, we refer you to 99 Cents Only Stores' most recent 10-Q and 10-K filed with the SEC. Now I would like to turn the call over to Mr. Schiffer. Please go ahead, sir. Eric Schiffer - 99 Cents Only Stores - CEO Thank you, operator. Good afternoon. Thank you for calling in, and welcome to our fourth-quarter call. On today's call, I will first discuss a few key takeaways from our quarter, and then our CFO, Rob Kautz, will review the financial results in more detail. I will then provide an update on our progress with our previously outlined profit improvement plan and provide additional detail regarding the trends we're seeing in the first quarter of fiscal 2009 before we open up the call to take questions. In the fourth quarter of fiscal 2008, we experienced an unexpected and disappointing loss of $0.06 per diluted share. Both Rob and I will discuss what contributed to this loss and how we are addressing it in more detail. But first, I want to emphasize that we are making progress in our profit improvement plan, and I hope that a single negative item which we believe is fixable will not completely overshadow the many areas of improvements. In the fourth quarter, our comp sales were positive, and we made improvements in several important aspects of our business, including store and distribution labor productivity. However, these accomplishments were more than offset by higher than anticipated theft-related shrink in the second half of fiscal 2008.
